Citation Nr: 1417890	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a compensable rating for bilateral hearing loss prior to November 19, 2011.

9.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from November 19, 2011.  

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to July 1979.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2009 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues have been recharacterized to comport with the evidence of record. 

During the pendency of the appeal, the RO awarded an increased evaluation for the service-connected bilateral hearing loss from noncompensable to 20 percent, effective November 19, 2011.  On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

The evidence reasonably raises the question of entitlement to a TDIU, as during a June 2009 VA examination the Veteran stated that he cannot work in part due to his service-connected hearing loss.  The issue of TDIU must therefore be adjudicated as part and parcel of the claim for an increased rating for the service-connected hearing loss.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

With the exception of the tinnitus issues, all issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A March 2006 rating decision denied a claim to reopen service connection for tinnitus on the basis that no new and material evidence had been submitted linking the Veteran's tinnitus to his service.  The decision was not appealed and is now final.

2.  Evidence received since March 2006 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.








CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   


Service connection for tinnitus was initially denied by rating decision dated in January 1982, on the ground that there was no evidence that tinnitus is related to service.  There was no appeal filed, and that decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

The Veteran filed a claim to reopen in September 2005, which was denied by rating decision in March 2006 on the ground that no new and material evidence had been submitted.  The decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

The Veteran filed the current claim in December 2008, which may be considered on the merits only if new and material evidence has been received since the last final denial in March 2006.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

The Veteran asserts that his tinnitus began during his active service.   The Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It is not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that the Veteran's tinnitus is related to his service.  Reopening the claim is warranted.  

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The Veteran has been diagnosed with tinnitus, which he attributes to acoustic trauma in service as a submariner as well as frequent trips to the firing range without benefit of hearing protection.  

The Veteran reported first filed a claim for tinnitus in November 1981, less than 2 years after his separation from service.  He underwent a VA examination in December 1981, during which he reported "frequent tinnitus."  

During a February 2006 VA audiology examination, the Veteran reported an onset of tinnitus in 1979, the last year of his active service.  Despite this, the examiner stated that she could not reach an opinion as to the etiology of the Veteran's tinnitus without resort to speculation.

The Veteran was afforded a VA audiology examination in June 2009.  At the time, the Veteran stated that the onset of his current tinnitus was in approximately 2006.  The examiner noted that an onset of tinnitus in 2006 would preclude a finding that the Veteran's tinnitus is related to service; however, he did note in his report that the Veteran had told the February 2006 examiner that his tinnitus had begun in service.  The examiner did not comment on the December 1981 VA examination.  

The Veteran received another audiological examination in November 2011.  The examiner found that the Veteran's tinnitus was less likely than not related to his service, because the Veteran could not say when the tinnitus began, and there was no other documentation in the file as to onset of symptoms.  The examination report does not mention the December 1981 VA examination referencing "frequent tinnitus."

Analysis

The December 1981 and February 2006 examinations did not reach a conclusion as to the etiology of the Veteran's tinnitus; thus, they are of no probative value.

The June 2009 and November 2011 examiners found that the Veteran's tinnitus was unrelated to his service because there was no evidence of an onset of tinnitus until many years after his service; however, neither examiner considered the December 1981 VA examination, which showed a report of tinnitus less than two years after the Veteran's separation, nor did they reconcile their findings with the other lay evidence of record indicating an onset of tinnitus during service.  As a result, these examination reports are of limited probative value.  

The Veteran is competent to testify as to the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  His initial statement as to the onset of symptoms during service are credible, given that he reported tinnitus less than 2 years after his separation from service; he also reported an onset of tinnitus in 1979 during his February 2006 examination.  Although the Veteran's statements as to the onset of his tinnitus were more vague during the November 2011 examination, an inability to recall the precise date of onset is consistent with the passage of time.  

The Veteran's statements to the June 2009 examiner that his tinnitus first began in 2006 are not consistent with the remaining evidence of record, and in fact even the examiner appears to have questioned the Veteran's report of onset in 2006, noting that the Veteran had told the previous examiner that his tinnitus began in 1979.  The inconsistency does not ultimately diminish the Veteran's credibility; the aggregate of these factors render his statements on the matter credible and highly probative.  

Although an adequate medical opinion is not of record, tinnitus is among the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and highly probative account of in- and post-service tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In March 2011, the Veteran requested a hearing before the Board regarding the denial of diabetes mellitus and coronary artery disease.  The requested hearing has not taken place.  There is no indication of record that the Veteran withdrew these issues from appellate consideration or that he withdrew his hearing request with respect to these issues.  

Although there is a March 2012 statement indicating that the Veteran does not desire a Board hearing, the statement was made concurrently with the submission of a substantive appeal on the issue of entitlement to an earlier effective date, and appears to be limited solely to that issue.  A hearing must be scheduled on the issues of entitlement to service connection for diabetes mellitus and coronary artery disease.  

The Veteran was a longtime employee of the U.S. Postal Service, and has indicated that he took a medical retirement as a result of a right knee injury and hearing loss.  His employment records have not been requested or received from the Office of Personnel Management (OPM).  In addition, there is evidence that the Veteran received workers' compensation for his knee injury from the Department of Labor (DOL), and that he receives disability benefits from the Social Security Administration (SSA).  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Remand is required so that the Veteran's records from SSA, OPM and DOL may be obtained.  

In December 2008, the Veteran asserted that he had temporary duty in Cam Ranh Bay and that he was exposed to herbicides while there.  The Veteran's service personnel records and/or any TDY orders demonstrating his presence in the Republic of Vietnam must be obtained.   

In April 2011, the Veteran requested that deck logs for the USS Redfish and USS Volador be obtained in an effort to demonstrate presence on the landmass of the Republic of Vietnam or its inland waterways.  A request for these records must be accomplished upon remand.  

In May 2010, the Veteran advised a VA clinician that he had been diabetic ever since his discharge from service in 1979.  On remand, the Veteran must be asked to identify the medical professionals who have treated him for diabetes since he was diagnosed, and attempts to obtain these records must be made.    

Appropriate notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                § 3.159(b), advising the Veteran of the type of evidence needed to substantiate a claim for a TDIU.  He must also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

Updated VA treatment records must also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claim for service connection for hypertension must be deferred pending development of the claim for diabetes mellitus, as the Veteran asserts that it is due to herbicide exposure and/or is secondary to his diabetes mellitus.  Similarly, the claim for service connection for a left knee disability must be deferred, as the Veteran asserts that it is secondary to his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Veteran still desires a hearing on the issues of service connection for diabetes mellitus and coronary artery disease.  If so, schedule a hearing at the earliest possible convenience.  

2.  Review the claim folder and ensure that all notification and development actions required by the Veterans Claims Assistance Act of 2000 (VCAA) are fully complied with and satisfied with respect to the claim for a TDIU.  The Veteran and his representative must be given an opportunity to respond to the notice, and any additional information or evidence received must be associated with the claim file.

3.  Obtain from the Veteran the names and addresses of all medical care providers and/or facilities that have provided him with treatment for diabetes mellitus since his discharge from service.  After securing any necessary release(s), obtain those records.  

4.  Request that the Veteran's service personnel records be provided for inclusion in the claim folder.  If the Veteran's personnel records cannot be located, a negative response should be obtained, and the Veteran should be asked to complete and return NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active service, including the dates of any duty in the Republic of Vietnam or its inland waterways, and any other information that may assist VA in locating relevant personnel records.  The completed form should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), the service department, and/or any other appropriate agency, in an effort to reconstruct the outstanding records.  Specific requests must be made to all appropriate agencies for copies of any orders ordering the Veteran to temporary duty in the Republic of Vietnam.  

5.  Request that the National Archives provide deck logs, operational reports/lessons learned, or similar records reflecting events aboard the USS Redfish on May 5 and 6, 1968, and aboard the USS Volador from December 11, 1969, to December 13, 1969 and from December 16, 1969, to December 31, 1969.  

6.  Obtain from OPM copies of any disability retirement determination and all medical records used to support such a decision.  

7.  Obtain from DOL all medical records referable to the Veteran's claim for workers' compensation following a November 2005 occupational injury to his right knee.

8.  Obtain from SSA copies of any disability determination and all medical records used to support such a decision.  

9.  Obtain VA treatment records since May 2010.

10.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


